Exhibit 10.2

 

THIS NOTE AND THE SECURITIES ISSUABLE UPON THE CONVERSION HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD,
PLEDGED, HYPOTHECATED, DONATED OR OTHERWISE TRANSFERRED WITHOUT COMPLIANCE WITH
THE REGISTRATION OR QUALIFICATION PROVISIONS OF APPLICABLE FEDERAL AND STATE
SECURITIES LAWS OR WITHOUT DELIVERING AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.

 

CURAEGIS TECHNOLOGIES, INC.

 

CONVERTIBLE PROMISSORY NOTE

 

$

_______      , 2018            

                                                                        

FOR VALUE RECEIVED, CURAEGIS TECHNOLOGIES, INC., a New York corporation (the
“Company”), promises to pay to
                                        (“Investor”), or its registered assigns,
in lawful money of the United States of America the principal sum of
                                           
         _______________________THOUSAND Dollars ($       ) (the “Principal
Amount”), or such lesser amount as shall equal the outstanding principal amount
hereof, and no interest shall accrue on the unpaid principal balance of this
Note. All unpaid principal, together with any then unpaid and accrued interest
and other amounts payable hereunder, shall be due and payable, if not earlier
converted, on JULY 24, 2023 (the “Maturity Date”). This Note is one of the
“Notes” issued pursuant to that Securities Purchase Agreement dated JULY 24,
2018 (as amended, modified or supplemented, the “Securities Purchase
Agreement”), between the Company and the Investors (as defined in the Securities
Purchase Agreement). The maximum principal amount of all of the Notes shall not
exceed, in aggregate, Two Million Five Hundred Thousand Dollars ($2,500,000).

 

The Investor hereby appoints and authorizes any combination of the Investors (as
defined in the Securities Purchase Agreement) who, collectively, represent a
majority of the outstanding principal under all of the Notes (together, the
“Requisite Investors”) to take all actions and exercise all rights on the
Investor’s behalf under this Note, in the sole and absolute discretion of the
Requisite Investors, without the requirement of receiving consent from the
Investor, but with the requirement of delivering written notice to the Company
in accordance with the provisions of Section 14 hereof at least five (5) days
prior to the taking of any such action or the exercise of any such right, except
that the Requisite Investors shall not, without the Investor’s prior written
consent, (a) exercise any such right as to the Investor which would increase or
decrease the Principal Amount or the interest rate or (b) exercise any such
right as to the Investor unless the exercise thereof applies equally to all of
the Investors in the same relative fashion. In no event shall any interest
charged, collected or reserved under this Note exceed the maximum rate then
permitted by applicable law and if any such payment is paid by the Company, then
such excess sum shall be credited by the Investors as a payment of principal.

 

 

--------------------------------------------------------------------------------

 

 

The following is a statement of the rights of Investor and the conditions to
which this Note is subject, and to which Investor, by the acceptance of this
Note, agrees:

 

1.         Definitions. As used in this Note, the following capitalized terms
have the following meanings:

 

(a)     “Company” includes the corporation initially executing this Note and any
Person which shall succeed to or assume the obligations of the Company under
this Note.

 

(b)     “Common Stock” means the Company’s common stock, par value $0.01 per
share.

 

(c)     “Conversion Price” means $0.25, subject to adjustment as set forth in
Section 6.

 

(d)     “Event of Default” has the meaning given in Section 4 hereof.

 

(e)     “Investor” shall mean the Person specified in the introductory paragraph
of this Note or any Person who shall at the time be the registered holder of
this Note.

 

(f)      “Issuance Date” means the date first written above.

 

(g)     “Obligations” shall mean and include all loans, advances, debts,
liabilities and obligations, howsoever arising, owed by the Company to Investor
of every kind and description (whether or not evidenced by any note or
instrument and whether or not for the payment of money), now existing or
hereafter arising under or pursuant to the terms of this Note, the Securities
Purchase Agreement, including, all interest, fees, charges, expenses, attorneys’
fees and costs and accountants’ fees and costs chargeable to and payable by the
Company hereunder and thereunder, in each case, whether direct or indirect,
absolute or contingent, due or to become due, and whether or not arising after
the commencement of a proceeding under Title 11 of the United States Code (11 U.
S. C. Section 101 et seq.), as amended from time to time (including
post-petition interest) and whether or not allowed or allowable as a claim in
any such proceeding.

 

(h)     “Person” shall mean and include an individual, a partnership, a
corporation (including a business trust), a joint stock company, a limited
liability company, an unincorporated association, a joint venture or other
entity or a governmental authority.

 

(i)      “Securities Act” shall mean the Securities Act of 1933, as amended.

 

(j)      “Securities Purchase Agreement” has the meaning given in the
introductory paragraph hereof.

 

2.         Interest. No interest shall accrue on this Note.

 

3.        Prepayment. The Company may, on at least ten (10) days’ prior written
notice to the Investor, prepay this Note in whole or in part at any time or from
time to time without penalty or premium by paying the principal amount to be
prepaid together with accrued interest thereon to the date of prepayment. The
Investor shall have all rights available to it pursuant to this Note, including
conversion rights, through the date of such prepayment.

 

2

--------------------------------------------------------------------------------

 

 

4.        Events of Default. The occurrence of any of the following shall
constitute an “Event of Default” under this Note and the other Notes issued
under the Securities Purchase Agreement:

 

(a)     the Company fails to pay the principal amount of this Note, or any other
amount due under this Note, when due and such failure continues for five (5)
days;

 

(b)     the Company fails to observe or perform in any material respect any of
its covenants or obligations contained in the Note or the Securities Purchase
Agreement and such failure continues for more than thirty (30) days after
delivery of written notice thereof;

 

(c)     any representation or warranty made or deemed made by the Company to the
Investor in the Securities Purchase Agreement is incorrect in any material
respect on the date as of which such representation or warranty was made or
deemed made;

 

(d)     the Company makes an assignment for the benefit of creditors; (ii) an
order, judgment or decree is entered adjudicating the Company as bankrupt or
insolvent; (iii) any order for relief with respect to the Company is entered
under the U.S. Bankruptcy Code or any other applicable bankruptcy or insolvency
law; (iv) the Company petitions or applies to any tribunal for the appointment
of a custodian, trustee, receiver or liquidator of the Company commences any
proceeding relating to it under any bankruptcy, reorganization, arrangement,
insolvency, readjustment of debt, dissolution or liquidation law of any
jurisdiction; or (v) any such petition or application in (iv) above is filed, or
any such proceeding is commenced, against the Company and either (x) the Company
by any act indicates its approval thereof, consents thereto or acquiesces
therein or (y) such petition, application or proceeding is not dismissed within
sixty (60) days;

 

(e)     any indebtedness of the Company for borrowed money (other than
indebtedness under the Notes) in excess of $100,000 in aggregate principal
amount is accelerated as a result of a default or breach under any agreement for
such borrowed money, including but not limited to loan agreements, or material
breach under any real property lease agreements and capital equipment lease
agreements, by which the Company is bound or obligated, which breach is not
cured by the Company within sixty (60) days of delivery of written notice
thereof; or

 

(f)     a final judgment for the payment of money in excess of $100,000 shall be
filed against the Company and the same shall remain undischarged for a period of
30 days during which execution shall not be effectively stayed, or any judgment,
writ, assessment, warrant of attachment, or execution or similar process shall
be issued or levied against a substantial part of the property of the Company
and such judgment, writ, or similar process shall not be released, stayed,
vacated or otherwise dismissed within thirty (30) days after issue or levy.

 

5.       Rights of Investor upon Default. Upon the occurrence of any Event of
Default (other than an Event of Default described in Section 4(b)) and at any
time thereafter during the continuance of such Event of Default, the Investor
may, by written notice to the Company, declare all outstanding Obligations to be
immediately due and payable without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived, anything contained
herein or in the Securities Purchase Agreement to the contrary notwithstanding.
Upon the occurrence of any Event of Default described in Section 4(d),
immediately and without notice, all outstanding Obligations shall automatically
become immediately due and payable, without presentment, demand, protest or any
other notice of any kind, all of which are hereby expressly waived, anything
contained herein or in the Securities Purchase Agreement to the contrary
notwithstanding.

 

3

--------------------------------------------------------------------------------

 

 

6.          Conversion.

 

(a)     The Investor may, at the Investor’s option, at any time while any
Principal Amounts remains outstanding, convert the then-outstanding Principal
Amount or any portion thereof (the “Conversion Amount”), into the number of
fully paid and non-assessable shares of Common Stock (the “Conversion Shares”)
determined by dividing the Conversion Amount by the Conversion Price then in
effect. The Investor may exercise the right to convert all or any portion of the
Conversion Amount by delivering to the Company (i) an executed and completed
notice of conversion in the form attached to this Note as Exhibit A (the “Notice
of Conversion”) to the Company and (ii) this Note. The business day on which a
Notice of Conversion and this Note are delivered to the Company in accordance
with the provisions hereof shall be deemed a “Conversion Date.” The Company will
transmit the certificates representing Conversion Shares issuable upon such
conversion of this Note to the Investor via express courier within a reasonable
time after the Conversion Date. No fractional shares shall be issued upon
conversion of this Note. The amount of any of the Conversion Amount which is
less than a whole share of Common Stock shall be paid to the Investor in cash.
Any delay due to such circumstance shall not be an event of default under this
Note.

 

(b)       The Principal Amount of this Note, and any accrued interest thereon,
shall be reduced by the Principal Amount indicated on the Notice of Conversion
upon the proper receipt by the Investor of the Conversion Shares due upon such
Notice of Conversion.

 

(c)        The Conversion Price shall be adjusted as follows:

 

(i)     If the Company shall at any time after the Issuance Date subdivide its
outstanding shares of Common Stock into a greater number of shares of Common
Stock, the Conversion Price in effect immediately prior to such subdivision
shall be proportionately decreased, and conversely, in case the outstanding
shares of Common Stock shall be combined into a smaller number of shares of
Common Stock, the Conversion Price in effect immediately prior to such
combination shall be proportionately increased.

 

(ii)     If the Company shall at any time or from time to time after the
Issuance Date makes, or fixes a record date for the determination of Investors
of Common Stock entitled to receive, a dividend or other distribution payable in
additional shares of Common Stock, then and in each such event the Conversion
Price shall be proportionately reduced; provided, however, that if such record
date is fixed and such dividend is not fully paid, or if such distribution is
not fully made on the date fixed therefor, the Conversion Price shall be
recomputed to reflect that such dividend was not fully paid or that such
distribution was not fully made.

 

4

--------------------------------------------------------------------------------

 

 

(d)          If Company at any time or from time to time after the Issuance Date
makes, or fixes a record date for the determination of holders of Common Stock
entitled to receive, a dividend or other distribution payable in securities of
Company other than shares of Common Stock, then and in each such event provision
shall be made so that Investor shall receive upon exercise of the conversion
right of this Note, in addition to the number of shares of Common Stock
receivable thereupon, the amount of securities of Company which Investor would
have received had the Conversion Amount of this Note been exercised on the date
of such event and had it thereafter, during the period from the date of such
event to and including the date of conversion or purchase, retained such
securities receivable during such period.

 

(e)           If the Common Stock issuable upon the conversion of this Note or
option to purchase is changed into the same or a different number of shares of
any class or classes of stock, whether by recapitalization, reclassification or
otherwise (other than a transaction described elsewhere in this Section 6),
then, and in any such event, each Investor shall have the right thereafter, upon
conversion of this Note or purchase pursuant to option to receive the kind and
amount of stock and other securities and property receivable upon such
reorganization or other change, in an amount equal to the amount that Investor
would have been entitled to had it immediately prior to such reorganization,
reclassification or change converted this Note, but only to the extent this Note
is actually converted, all subject to further adjustment as provided herein

 

7.       Waiver and Amendment. Any provision of this Note may be amended, waived
or modified upon the written consent of the Company and the Requisite Investors.
No such waiver or consent in any one instance shall be construed to be a
continuing waiver or a waiver in any other instance unless it expressly so
provides.

 

8.         No Rights as a Stockholder. This Note does not by itself entitle the
Investor to any voting rights or other rights as a stockholder of the Company.
In the absence of conversion of this Note, no provisions of this Note, and no
enumeration herein of the rights or privileges of the Investor, shall cause the
Investor to be a stockholder of the Company for any purpose.

 

9.         Governing Law. This Note and all actions arising out of or in
connection with Note shall be governed by and construed in accordance with the
laws of the State of New York, without regard to the conflicts of law provisions
of the State of New York or of any other state. The parties hereto agree that
all proceedings concerning the interpretations, enforcement and defense of this
Note shall be commenced exclusively in the state and federal courts sitting in
Monroe County, State of New York. The parties hereto irrevocably submit to the
exclusive jurisdiction of the state and federal courts sitting in the State of
New York, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is improper
or is an inconvenient venue for such proceeding

 

10.        Successors and Assigns. Subject to the restrictions on transfer and
assignment described in Section 11 and Section 12, the rights and obligations of
the Company and Investor shall be binding upon and benefit the successors,
assigns, heirs, administrators and transferees of the parties.

 

5

--------------------------------------------------------------------------------

 

 

11.       Transfer of this Note or Securities Issuable on Conversion Hereof.
With respect to any offer, sale or other disposition of this Note or securities
into which such Note may be converted, Investor will give written notice to the
Company prior thereto, describing briefly the manner thereof, together with a
written opinion of Investor’s counsel, or other evidence if reasonably
satisfactory to the Company, to the effect that such offer, sale or other
distribution may be effected without registration or qualification (under any
federal or state law then in effect). Upon receiving such written notice and
reasonably satisfactory opinion, if so requested, or other evidence, the
Company, as promptly as practicable, shall notify Investor that Investor may
sell or otherwise dispose of this Note or such securities, all in accordance
with the terms of the notice delivered to the Company. If a determination has
been made pursuant to this Section 11 that the opinion of counsel for Investor,
or other evidence, is not reasonably satisfactory to the Company, the Company
shall so notify Investor promptly after such determination has been made. Each
Note thus transferred and each certificate representing the securities thus
transferred shall bear a legend as to the applicable restrictions on
transferability in order to ensure compliance with the Securities Act, unless in
the opinion of counsel for the Company such legend is not required in order to
ensure compliance with the Securities Act. The Company may issue stop transfer
instructions to its transfer agent in connection with such restrictions. Subject
to the foregoing, transfers of this Note shall be registered upon registration
books maintained for such purpose by or on behalf of the Company as provided in
the Securities Purchase Agreement. Prior to presentation of this Note for
registration of transfer, the Company shall treat the registered holder hereof
as the owner and holder of this Note for the purpose of receiving all payments
of principal and interest hereon and for all other purposes whatsoever, whether
or not this Note shall be overdue and the Company shall not be affected by
notice to the contrary.

 

12.        Assignment by the Company. The rights, interests or obligations
hereunder may not be assigned, by operation of law or otherwise, in whole or in
part, by the Company without the prior written consent of each of the Investors.

 

13.       Notices. All notices and other communications given or made pursuant
to this Note shall be in writing and shall be deemed effectively given (a) upon
personal delivery to the party to be notified; (b) when sent by confirmed
electronic mail or facsimile if sent during normal business hours of the
recipient, and if not so confirmed, then on the next business day; (c) five (5)
days after having been sent by registered or certified mail, return receipt
requested, postage prepaid; or (d) one (1) day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. All communications shall be sent to the Investor at the
address set forth on the books and records of the Company or at such other place
as may be designated by the Investor in writing to the Company in accordance
with the provisions of this Section 13, and to the Company at the Company’s
principal place of business, or to such e-mail address, facsimile number or
address as subsequently modified by written notice in accordance with the
provisions of this Section 13.

 

14.       Pari Passu Notes. Investor acknowledges and agrees that the payment of
all or any portion of the outstanding principal amount of this Note and all
interest hereon shall be pari passu in right of payment and in all other
respects to the other Notes issued pursuant to the Securities Purchase Agreement
or pursuant to the terms of such Notes. In the event Investor receives payments
in excess of its pro rata share of the Company’s payments to the Investors of
all of the Notes, then Investor shall hold in trust all such excess payments for
the benefit of the holders of the other Notes and shall pay such amounts held in
trust to such other holders upon demand by such holders.

 

6

--------------------------------------------------------------------------------

 

 

15.         Payment. Payment shall be made in lawful tender of the United
States.

 

16.       Default Rate; Usury. During any period in which an Event of Default
has occurred and is continuing, the Company shall pay interest on the unpaid
principal balance hereof at a default rate per annum of five percent (5%). In
the event any interest is paid on this Note which is deemed to be in excess of
the then legal maximum rate, then that portion of the interest payment
representing an amount in excess of the then legal maximum rate shall be deemed
a payment of principal and applied against the principal of this Note.

 

17.        Expenses; Waivers. If action is instituted to collect this Note, the
Company promises to pay all costs and expenses, including, without limitation,
reasonable attorneys’ fees and costs, incurred in connection with such action.
The Company hereby waives notice of default, presentment or demand for payment,
protest or notice of nonpayment or dishonor and all other notices or demands
relative to this instrument.

 

[Signature Page Follows]

 

7

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be issued as of the date
first written above.

 

 

CURAEGIS TECHNOLOGIES, INC

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:   Kathleen A. Browne

 

  Title:     Chief Financial Officer  

 

[SIGNATURE PAGE TO CONVERTIBLE PROMISSORY NOTE]

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

NOTICE OF CONVERSION

 

Reference is made to that Convertible Promissory Note dated ________, 2018 (the
“Note”) in the original principal amount of $_______________ issued to the
undersigned by CurAegis Technologies, Inc., a New York corporation (the
“Company”). Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to them in the Note.

 

Pursuant to Section 6 of the Note, the undersigned hereby irrevocably elects to
convert $[______________] in Principal Amount of the Note outstanding on the
date hereof into shares of Common Stock (“Conversion Shares”) at the Conversion
Price in effect on the date hereof and on the terms and subject to the
conditions set forth in Section 6 of the Note.

 

If the Conversion Shares are to be issued in the name of a Person other than the
undersigned, the undersigned will pay all transfer taxes payable with respect
thereto. No fee will be charged to undersigned for any conversion except as
provided herein.

 

 

Name:

 

 

 

Signature:

 

 

 

Date:

 

 

 

 

 

Exact name in which Conversion Shares should be issued:

              Address to which certificates representing Conversion Shares
should be delivered:                

 